Exhibit 10.1


Restricted Stock                                        [Participant Name]






ION Geophysical Corporation
Third Amended and Restated 2013 Long Term Incentive Plan


RESTRICTED STOCK AGREEMENT




1.
Grant of Restricted Stock Shares. On [Grant Date] (the “Grant Date”), ION
Geophysical Corporation (the “Company”) granted [Restricted Stock Amount
(Restricted Stock Amount)] shares of restricted Common Stock (the “Restricted
Stock”) in the Company to [PARTICIPANT NAME] (the “Participant”) subject to the
terms of this Restricted Stock Agreement (this “Agreement”), and subject and
pursuant to the terms of the Company’s Third Amended and Restated 2013 Long Term
Incentive Plan (the “Plan”). The Restricted Stock and its release are subject in
all respects to the terms as set forth in the Plan, a copy of which is available
from the General Counsel of the Company, and to any rules promulgated pursuant
to the Plan by the Committee. Capitalized terms not otherwise defined herein are
as defined in the Plan. The effectiveness of such grant is expressly conditioned
upon Participant executing and returning this Agreement to the Company’s General
Counsel.



2.
Dividends and Voting Rights. Participant shall not be entitled to receive any
dividends paid with respect to the Restricted Stock that become payable except
as to any Restricted Stock that has vested as set forth below in this Agreement.
From the Grant Date, Participant shall be entitled to vote the shares of
Restricted Stock, even if it they have not vested, to the same extent as would
have been applicable to Participant if Participant was then vested in the shares
of Restricted Stock; provided, however, that Participant shall not be entitled
to vote the shares of Restricted Stock with respect to record dates for such
voting rights arising prior to the Grant Date, or with respect to record dates
occurring on or after the date, if any, on which Participant has forfeited such
shares of Restricted Stock.



3.
Deposit of Restricted Stock. Upon vesting and satisfying all applicable tax
withholding obligations, the Company shall cause a book-entry registration or
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Participant is a party) in Participant’s name evidencing the shares of
Restricted Stock that have vested. Prior to the satisfaction of such vesting
conditions or the occurrence of such events, the Restricted Stock is not
transferable and shall be held by Company in such depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Stock occurs or the vesting of the shares pursuant to the
terms of the Plan and this Agreement. In the Company’s sole discretion, the
Restricted Stock may be evidenced by an electronic book-entry account in
Participant’s name created by the Company’s stock transfer agent. No book-entry
registration or physical certificates evidencing the Restricted Stock will be
issued to Participant until the satisfaction of all vesting conditions set forth
herein and the satisfaction of all applicable tax withholding obligations.
Participant shall, if required by the Committee, deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock.



4.
Vesting. Subject to Paragraph 5 below, Participant’s Restricted Stock shall
become vested, if at all, only if Participant is an Employee, Director, or
Consultant in continuous service with the Company between the Grant Date and the
Vesting Date as provided in the following schedule:



Vesting Date                Time Vested Percentage


[First Anniversary of the Grant Date]        33.33%
[Second Anniversary of the Grant Date]        66.66%
[Third Anniversary of the Grant Date]        100%





--------------------------------------------------------------------------------

Exhibit 10.1




5.
Early Vesting on Certain Events; Transfer and Forfeiture of Restricted Stock.
Sections 7.6(c), 7.6(d), 7.7(b), 7.7(d), and 7.7(e) of the Plan shall not apply
to the shares of Restricted Stock subject to this Agreement. For the avoidance
of doubt, to the extent of any conflict between the provisions of Section 7 of
the Plan and this Agreement, the provisions of this Agreement shall supersede
and control. Section 7.5 of the Plan shall continue to apply. In addition to
(and notwithstanding anything to the contrary in) the vesting criteria set forth
in Paragraph 4 above, Participant shall become fully vested in the shares of
Restricted Stock awarded hereunder (to the extent not already vested), as
follows:



(a)
Death or Disability. If Participant’s employment is terminated by reason of
Participant’s death or Disability, then Participant’s shares of Restricted Stock
shall become fully vested upon Participant’s Date of Termination.



(b)
Change of Control. If a Change in Control occurs prior to the date some or all
of the shares of Restricted Stock become vested, then the provisions of this
Paragraph 5(b) shall apply as follows:



(1)
The shares of Restricted Stock shall become vested as set forth in Paragraph 4
above.



(2)
Notwithstanding Paragraph 5(b)(1), the shares of Restricted Stock shall become
fully vested on the Participant’s Date of Termination if Participant is
Involuntarily Terminated by the Company. As used in this paragraph,
“Involuntarily Terminated” means Participant’s employment with the Company (or,
if applicable the Company’s (or the Company’s successor’s) affiliates) ceases
during the twelve month period beginning on the effective date of the Change in
Control due to either (i) employment termination by the Company for reasons
other than (a) Participant’s gross negligence or willful misconduct in the
performance of duties with the Company or (b) Participant’s final conviction of
a felony or a misdemeanor involving moral turpitude, or (ii) resignation by
Participant after (a) a reduction by the Company of Participant’s authority,
duties or responsibilities immediately prior to the Change in Control (excluding
for this purpose (A) an insubstantial reduction of such authorities, duties or
responsibilities or an insubstantial reduction of Participant’s offices, titles
and reporting requirements, or (B) an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by Participant), (b) a material reduction
of Participant’s base salary or total compensation as in effect immediately
prior to the Change in Control (total compensation means for this purpose: base
salary, participation in an annual bonus plan, and participation in a long-term
incentive plan (and not reductions in any annual bonus or long-term incentives
actually paid, which shall remain at the sole discretion of the Company), or
(c) Participant’s transfer, without Participant’s express written consent, to a
location which is outside the general metropolitan area in which Participant’s
principal place of business immediately prior to the Change in Control may be
located or the Company requiring Participant to travel on Company business to a
substantially greater extent than required immediately prior to the Change in
Control.



(3)
After a Change in Control Participant, if the vesting requirement is satisfied
or Participant is Involuntarily Terminated, shall be entitled to receive, in
lieu of the number of shares of Restricted Stock that Participant would have
received on the applicable Vesting Date, shares of capital stock of the
Company’s successor or other securities or property, such as cash, equal in
value to the number of shares of Restricted Stock that Participant would have
received, multiplied by the NYSE reported closing Share price on the day
immediately preceding the Change in Control.








--------------------------------------------------------------------------------

Exhibit 10.1


(c)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered until Participant is vested in such shares. Except as
otherwise provided in this Paragraph 5, if Participant’s Date of Termination
occurs prior to full vesting, Participant shall forfeit the then unvested shares
of Restricted Stock as of Participant’s Date of Termination. Participant’s “Date
of Termination” shall be the day, hour, minute and second occurring on or after
the Grant Date at which time Participant is no longer employed by the Company or
any Subsidiary (that is, the last second that Participant was employed),
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that Participant’s employment shall not be considered
terminated while Participant is on a leave of absence from the Company or a
Subsidiary approved by Participant's employer.



6.
Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
Participant or benefits distributable to Participant under this Agreement have
not been exercised or distributed, respectively, at the time of Participant’s
death, such rights shall be exercisable by the legal representative of the
estate of Participant.



7.
Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.



8.
Plan Governs. Notwithstanding anything contained in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by Participant from the office of the General
Counsel of the Company.



9.
Amendment. This Agreement may only be amended by written agreement of
Participant and the Company.



10.
Tax Requirements. The Company shall have the right to deduct any federal, state,
or local taxes required by law to be withheld with respect to the award of
Restricted Stock made hereunder. Participant shall be required to pay the
Company the amount of any taxes which the Company is required to withhold with
respect to such shares of Restricted Stock.



11.
Not an Employment Contract. No award of Restricted Stock shall confer on
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant's employment or other service at any time.



12.
Notices. Any written notices provided for in this Agreement or the Plan shall be
in writing and shall be deemed sufficiently given if either sent by nationally
recognized overnight courier, or by postage paid first class mail. Notices sent
by U.S. mail shall be deemed received on the date of actual receipt. Notices
sent by nationally recognized overnight courier shall be deemed received upon
the first day that the courier attempts delivery at the recipient's address.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Company’s records, and if to the Company, at the Company's principal
executive office, to the attention of the General Counsel.



13.
Applicable Law; Dispute Resolution. Except to the extent preempted by federal or
Delaware law, this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, excluding any conflict-of-law rules or
principles that would result in the laws of another state being applied. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, COMPANY AND PARTICIPANT






--------------------------------------------------------------------------------

Exhibit 10.1


EACH WAIVES ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN
COMPANY AND PARTICIPANT ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
MATTERS RELATED HERETO. The prevailing party in any litigation or other
proceeding to enforce the terms of this Agreement shall be entitled to recoup
its reasonable attorneys’ fees and costs from the non-prevailing party. To the
fullest extent permitted by law, the parties agree that any suit or proceeding
arising out of or relating to this Agreement shall be brought in court in Harris
County, Texas, to the exclusion of any other forum or venue.


[Signature Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.1


































IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all effective as of the Grant Date.


ION Geophysical Corporation


By:                    
Name: [Signatory Name]
Title: [Signatory Title]


Address for Notices:
ION Geophysical Corporation
Attn: General Counsel
2105 CityWest Blvd., Suite 100
Houston, TX 77042


ACKNOWLEDGED AND AGREED BY:


PARTICIPANT:


                    
[Participant Name]







